Title: From Benjamin Walker to Henry Knox, 28 October 1782
From: Walker, Benjamin
To: Knox, Henry


                  
                     Sir
                     Head Quarters 28th Octr 1782
                  
                  The Commander in Chief has desired me to acquaint you that immediately on the arrival of the Troops at their places of Cantonment much uneasiness arose on hearing their Artificers were not instantly to join them—alledging that they cannot commence hutting till they get their Carpenters to direct the Work—It is therefore the Generals wish that neither they nor the Masons be detained one moment after the time agreed on—and that such of them as can possibly be spared, may even be sent on before that time.  I am &c.
                  
                     B.W.
                     
                  
               